DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claims 1, the cancelation of claim 2, the withdrawal of claim 16, and the addition of claim 17, as filed on April 21, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Objections
Claim 17 is objected to because it is a duplicate of claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanamaru et al. (US20210189176).
Regarding claim 1, Kanamaru discloses a polishing agent (polishing liquid, paragraph 0037) consisting essentially of: a water-soluble polymer comprising a copolymer of a monomer (A) which comprises at least one member selected from the group consisting of an unsaturated dicarboxylic acid, a derivative thereof. and salts of the unsaturated dicarboxylic acid and the derivative thereof and a monomer (B) other than the monomer (A), comprising an ethylenic double bond and no acidic group (maleic acid reads on monomer A, styrene reads on monomer B, paragraph 0047): a cerium oxide particle (ceria, paragraph 0038); a dispersant which comprises an anionic polymer compounds (paragraph 0072): a pH regulator (pH adjusting agent, paragraph 0081) and water (paragraph 0085); wherein: the polishing agent has a pH of 4 to 6.5 (paragraph 0087).  
Regarding claim 3, Kanamaru discloses wherein the dispersant is an ammonium acrylate salt (ammonium salt of polyacrylic acid, paragraph 0072).  
Regarding claims 4 and 5, Kanamaru discloses wherein the average particle diameter of the cerium oxide particles is from 0.05 m to 0.3m (50 to 300 nm, paragraph 0040).  
Regarding claim 6, Kanamaru discloses wherein the unsaturated dicarboxylic acid comprises maleic acid (paragraph 0047).  
Regarding claim 7, Kanamaru discloses wherein the monomer (B) comprises a cyclic compound containing a 6-membered ring (styrene,paragraph 0047).  
Regarding claims 8 and 17, Kanamaru discloses wherein the pH regulator is an acid (paragraph 0081).  
Regarding claim 10, Kanamaru discloses wherein the monomer (B) comprises styrene (paragraph 0047). 
Regarding claim 11, Kanamaru discloses wherein the unsaturated dicarboxylic acid comprises maleic acid, and the monomer (B) comprises styrene (paragraph 0047).  
 Regarding claims 13 and 14, Kanamaru discloses the water- soluble polymer in an amount of from 0.05 to 2.0 mass% (paragraph 0070).  
Regarding claim 15, Kanamaru discloses the cerium oxide particle in an amount of from 0.05 - 1 mass% (paragraph 0044).  
Claims 1, 8-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izawa et al. (US20140242798).
Regarding claim 1, Izawa discloses a polishing agent (polishing composition, abstract) consisting essentially of: a water-soluble polymer comprising a copolymer of a monomer (A) which comprises at least one member selected from the group consisting of an unsaturated dicarboxylic acid, a derivative thereof. and salts of the unsaturated dicarboxylic acid and the derivative thereof and a monomer (B) other than the monomer (A), comprising an ethylenic double bond and no acidic group (maleic acid reads on monomer A, styrene reads on monomer B, paragraph 0024): a cerium oxide particle (ceria, paragraph 0027); a dispersant which comprises at least one selected from the group consisting of anionic, cationic and amphoteric surfactants (paragraphs 0024 and 0055); a pH regulator (pH adjuster, paragraph 0038) and water (aqueous solution indicating that the composition comprises water, paragraph 0018); wherein: the polishing agent has a pH of 7 (paragraph 0037).  
Regarding claims 8 and 17, Izawa discloses wherein the pH regulator is an acid (paragraph 0038).  
 Regarding claim 9, Izawa discloses wherein, in the copolymer, a unit based on the monomer (A) has a salt of a carboxy group (ammonium salt of a styrene-maleic acid, paragraph 0024).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al. (US20210189176) as applied to claim 10 above, in view of Kato et al. (US20150147884).
Regarding claim 12, Kanamaru discloses wherein the monomer (A) comprises a structure unit derived from maleic acid (paragraph 0047).  Kanamaru is silent about least a part of maleic acid is esterified.  However, Kanamaru discloses that the copolymer comprises a structure unit derived from styrene and a structure unit derived from maleic acid (paragraph 0047).  In addition, Kato teaches that a copolymer comprising a structure unit derived from styrene and a structure unit derived from maleic acid in a polishing composition can have at least a part of the carboxy group is esterified (paragraphs 0046, 0050 and 0054).   Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a copolymer comprising a structure unit derived from styrene and a structure unit derived from maleic acid wherein at least a part of maleic acid is esterified as taught by Kato in the composition of Kanamaru, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713